Citation Nr: 1714447	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-22 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased rating for chondromalacia patella, status post right knee arthroscopy (formerly bilateral), rated at 10 percent from September 18, 2008.

2. Entitlement to an increased rating for chondromalacia patella, status post left knee arthroscopy, rated at 10 percent based on limited knee extension, from September 18, 2008 to March 3, 2014 (exclusive of two periods of temporary total disability ratings for surgical convalescence).  

3. Entitlement to an increased rating for left knee arthritis, status post surgery, rated at 10 percent based on limited knee flexion, from March 3, 2014.  

4. Entitlement to an increased rating for left knee instability, rated at 20 percent from July 25, 2011 to March 2, 2014, and 30 percent since March 3, 2014.

5. Entitlement to an extension of time period beyond the temporary total evaluation due to surgical convalescence awarded from October 21, 2010 through December 31, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to August 1984.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2009 rating decision of the VA Regional Office (RO) in Boston, Massachusetts, continuing the 20 percent evaluation awarded for bilateral chondromalacia patella.  Thereafter, a December 2009 rating action granted separate compensation for left knee disability.   Subsequent rating decisions modified compensation to the extent indicated on the title page above, including a separate rating for left knee instability.  The appeal continues because there is still higher schedular evaluation available, and the Veteran has not indicated express satisfaction with the outcome.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Veteran also appealed from the March 2011 RO rating decision that awarded a temporary total rating based on surgical convalescence, from October 21, 2010 through December 31, 2010.  The Veteran claims entitlement to an extension beyond the time period granted.

For purpose of the latter claim for a temporary total rating, the July 2015 Statement of the Case (SOC) issued from the Regional Office was not sent to the Veteran's last address of record and was returned undeliverable.  An appeal was perfected because the Veteran's representative did receive the SOC and filed a timely VA Form 9 (Substantive Appeal) on the Veteran's behalf.  Any resultant notice deficiency to the Veteran will be addressed at a future point, following this remand for a hearing to be held.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2015 VA Form 9 filed by the Veteran's representative regarding the appeal of the claim for extension of a temporary total rating, included the proper designation for requesting a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran himself has not since disclaimed the outstanding hearing request, nor opportunity to provide testimony on the inextricably intertwined issues of standard compensation for right and left knee disability, this apart from temporary total evaluation.  Therefore, remand is required for so the a hearing may be scheduled for the Veteran.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge at the Regional Office at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

